ue
ow

AO 245B (Rey, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of 1 shoo |

UNITED STATES DISTRICT COURT
‘SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November I, 1987)

Luis Enrique Serna-Olvera Case Number: 3:19-mj-24339

Jason T. Copferts

Defendant's Atlomrey - ! L E D

 

 

REGISTRATION NO. 91376298

 

 

 

 

 

 

THE DEFENDANT: NOV 12 2019 ~
pleaded guilty to count(s) 1 of Complaint CLERK. U.S. DISTHICT COURT |
C1 was found guilty to count(s) SOUTHERN DISTRICT OF COEDS
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s}
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
The defendant has been found not guilty on count(s)

L1 Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

x TIME SERVED O days

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

(1 Court recommends defendant be deported/removed with relative, _charged in case

 

 

IT iS ORDERED that the defendant shail notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, November 12, 2019
Date of Imposition of Sentence

nective KA Pa | | WV: A We |

DUSM HONORABIE ROBERT N, BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy _ | 3:19-mj-24339

 
